Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0056554 (Gaw).
Regarding claim 1, 8, Gaw teaches a thrust reverser blocker door (Fig 5-7; door 128), comprising: a body portion (130) comprising a facesheet (134), a backsheet (136), and a honeycomb core (137; para 41-42); and a mounting structure (132) coupled to the backsheet (Fig 6, para 46-47); wherein at least one of the facesheet and the backsheet comprises a first thermoplastic material and the mounting structure comprises a second thermoplastic material (para 41-42, 46-47; facesheet, backsheet, and mounting structures may all be formed of thermoplastic materials; first material and second material may be the same or different materials), the facesheet, the backsheet, and the honeycomb are formed as a single-piece component (para 41-42, 49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056554 (Gaw) in view of US 2014/0186166 (Kostka).
Regarding claims 2-3, Gaw fails to teach the first thermoplastic material comprises a continuous fiber reinforced thermoplastic composite material, and the second thermoplastic material comprises a discontinuous fiber reinforced thermoplastic composite material. However, Kostka teaches that it was well known in the art that thermoplastic composites may be formed with both continuous and discontinuous materials in the same structure (para 21; continuous and chopped/discontinuous fibers) and that shapes which are simple geometric shapes may use continuous fibers while more complicated geometries may use discontinuous (chopped) fibers. In the case of Gaw, the facesheet and backsheet are simple geometric structures (flat panels), while the mounting structure is a relatively complicated geometry (small, curved, pointed, triangular projections). One of ordinary skill in the art would recognize that the mounting structure of Gaw may be formed from a discontinuous fiber reinforced thermoplastic composite material and that at least one of the facesheet or backsheet may be formed from a continuous fiber reinforced thermoplastic composite material in order to more readily form their respective shapes, as taught by Kostka. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first thermoplastic material comprising a continuous fiber reinforced thermoplastic composite material, and the second thermoplastic material comprising a discontinuous fiber reinforced thermoplastic composite material yields predictable results.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056554 (Gaw) in view of US 2014/0186166 (Kostka) as applied to claim 3 above, and further in view of one of US 2012/0099980 (Nishita) or US 2014/0341759 (Calico), and US 2002/0158371 (Winget).
Regarding claim 4, Gaw in view of Kostka fails to teach the mounting structure is interdiffused with the backsheet via an overmolding process. However, Gaw teaches that the mounting structure may be formed by injection molding and that the mounting structure may be coupled to the backsheet after formation of the body portion (para 41, 46). It was well known in the art that thermoplastic elements may be coupled by overmolding, as taught by either of Nishita (para 45-48, 63; two parts may be connected by overmolding or overmolding can be used to create additional elements, including anchoring/mounting elements) or Calico (para 22, 31, 49, 54, 57; thermoplastic 5 is overmolded onto molded element 3). It would have been obvious to one of ordinary skill in the art at the time of filing to couple the mounting structure of Gaw onto the backsheet by overmolding in order to provide efficient manufacturing, reduce misfitment, reduce cost, and reduce tolerance stack- ups, as taught by Nishita or Calico.
Gaw teaches that the second thermoplastic material is injection molded to form an integral mounting structure and the backsheet (para 41-42, 46 of Gaw), but fails to explicitly teach the second thermoplastic material being interdiffused with the backsheet. However, it was well known in the art that injection molding to couple two components is a process by which the contact surfaces of the two components are interdiffused, as taught by Winget (para 22, abstract; surfaces of 14 and 12 are mounted by injection molding resulting in diffusion between the surfaces). It would have been obvious to one of ordinary skill in the art at the time of filing that the second thermoplastic material of Gaw in view of Kostka is interdiffused with the backsheet via overmolding in order to couple the mounting structure to the backsheet, as taught by Winget (para 22, abstract).
Regarding claim 5-6, Gaw further teaches a plurality of openings disposed in the facesheet (para 48, openings 144), the plurality of openings are in fluid communication with the honeycomb core (openings are formed in the facesheet, which is directly coupled to the honeycomb core; therefore the openings fluidly communicate with the core to attenuate noise).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056554 (Gaw) in view of US 2015/0090524 (Leretour).
Regarding claim 7, Gaw fails to teach a close-out coupled around a perimeter of the thrust reverser blocker door. However, it was well known in the art to provide a close-out coupled around a perimeter of the thrust reverser blocker door, as taught by Leretour (annotated below). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a close-out coupled around a perimeter of the thrust reverser blocker door in order to close the core volume, as taught by Leretour. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a close out around the perimeter of the door, yields predictable results.

    PNG
    media_image1.png
    502
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    401
    598
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741